Title: To George Washington from Major General Benjamin Lincoln, 1 March 1778
From: Lincoln, Benjamin
To: Washington, George



My dear General,
Boston March 1st 1778

I was honored with your Excellency’s favor of the 20th of Jany last a few days since, on my journey from Albany to this town; and the last evening, with your favor of the 9th ulto inclosing a copy of the former.
I have read the two resolves of Congress, in the operation of which, you suppose, I shall be effected. I find by the first that the officers of the Pennsylvania regiments are now to rank agreeable to the rank they held immediately preceding their present appointment; and that the rank of the three General officers mentioned in the second, is to be determined on the same principle. Your Excellency will permit me to ask how I can be particularly interested in the operation of either of them: They appear to be founded on this principle, that it is a violation of right ever to suffer an officer to be commanded by one who had been, in service, subordinate to him. I entered the service a Major General, & by the rules & Regulations of the army, at the time of my receiving my present commission & long before, I took rank of all the Brigadiers on the list.
Should it now be settled differently, would it not militate with those

very principles of justice, which induced Congress to resolve in General Arnold’s favor? If it should be said that he is an older Continental officer than I am, and therefore ought to take rank, I shall not object to the idea; but will it not exclude me from the service, as every officer almost would claim rank on the same principle.
It gives me pain to reflect, that I am diverting you one moment from the more important matters, which are always before, to that of my rank in the army; but, I trust, I shall be excused, as justice to myself, I think, evidently demands it of me; which I am sure you did not mean to exclude in those kind & friendly sentiments, for which I most sincerely thank you, that my wishes are to see every man in possession of his right: If I am not deceived, I most certainly do wish it, and for no settlement, but on those principles.
I am exceedingly unhappy to inform your Excellency that the state of my wound is such as will prevent my joining the Southern army so early as you had a right to expect from the tenor of my former letters, and my duty & inclination, in a different situation, would demand. But give me leave to assure you, as soon as I am able to take the field, I will do myself the honor of waiting on you, without further delay, and that I cannot but flatter myself that the period is not far distant. I am, my dear General, with the sincerest affection, regard & esteem, your most obedient humble servant,

B. Lincoln

